Order, Supreme Court, New York County (Edward Greenfield, J.), entered on or about April 5, 1988, which denied plaintiff Winter Management Corp.’s motion for a preliminary injunction, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Edward Greenfield, J.), entered on or about October 18, 1988, which, inter alia, denied plaintiff Avelex 1291 Corp.’s motion for a preliminary injunction, unanimously affirmed, without costs.
While we agree that neither plaintiff was entitled to injunctive relief, and thus affirm the result below, we note that the court erred insofar as it determined, contrary to the clear language of the lease, that July 1, 1988 is a " 'rent fixation date’ ”. The "rent fixation date” relevant to this consolidated action is July 1, 1989, the 21st anniversary of the date of commencement of the lease. The language in the lease referring to other "rent fixation date[s]” does not apply except "during any renewal term or terms”, i.e., after the expiration of the initial term of the lease on June 30, 2004. The court *311misconstrued the lease when it read the foregoing language as "a renewal term or any term” for which a different annual rent would be payable. Concur—Ross, J. P., Carro, Milonas, Rosenberger and Ellerin, JJ.